DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
Claims 1-23 are pending.
Claims 13-23 are withdrawn from consideration as directed to a non-elected invention.
Claim 12 is withdrawn from consideration as directed to a non-elected species of the elected invention.
Claims 1-11 are presented for examination and are rejected.

Drawings
The drawings were received on 11 January 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112(a) – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.
To satisfy the written description requirement, “the applicant must ‘convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,’ and demonstrate that by disclosure in the specification of the patent.”  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 [88 USPQ2d 1233] (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991)).  Assessing “possession as shown in the disclosure” requires “an objective inquiry into the four corners of the specification.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed Cir. 2010).  Ultimately, “the specification must describe an invention understandable to [a] skilled artisan and show that the inventor actually invented the invention claimed.”  Id.
Applicants claims as newly presented encompass a composition comprising a first and second reagent, “wherein the first reagent and the second reagent remain inactive state [sic] until the first reagent and the second reagent are combined to become a third reagent…”  (Claim 1).  While applicants disclosure as originally filed repeatedly states that “the gel forming agent, the gelling agent and the gel retarder are not gelled by the oily emollient and are present in an inactive state,” see, e.g., [0018; 0030; 0037], applicants disclosure as originally filed fails to contemplate any system wherein each of the first and second reagents remain in an inactive state Nike, Inc. v. Adidas AG, 812 F.3d 1326, 1347 (Fed. Cir. 2016) (quoting In re Ruschig, 379 F.2d 990, 995 (CCPA 1967)).  In the absence of such guidance a disclosure, as here, fails to satisfy the written description requirement of 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants claims are directed to a composition usable as a “peel-off facial mask” resulting from the combination of an aqueous phase combined with a second phase combining an oily emollient, surfactant, gel forming agent, gelling agent, and gel retarder where, applicants specify, “the gelling agent and the gel retarder are not gelled by the oily emollient,” and where the gelling agent and gel retarder “are present in an inactive state.”  While applicants disclosure repeats this exact language in multiple locations in the specification, see, e.g., [0018; 0030; 0037; 0038], nothing of applicants disclosure provides any guidance to the skilled artisan as to what “an inactive state” of the combination of the gelling agent and gel retarder is, or requires.  see Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification”), it is unclear how a gel forming agent and gel retarder can both be combined in a composition “in an inactive state” as required by the claims as the physical nature of the composition, be it a gel or a not-gel, would require one of the two elements to be “active” in the broadest reasonable sense of the term.  For purposes of compact prosecution, as applicants describe a “gel retarder” as being “used for adjusting the curing reaction speed of the gel,” any art which does not describe the formation of a gel shall be construed as providing these components “in an inactive state.”
Response to Arguments
Applicant's arguments filed 11 January 2021 have been fully considered.
Applicant’s response appears to describe the manner in which a third composition formed by the combination of the first and second claimed reagents set forth by the claims react to form a gel and on the basis of this functional description, serve to clarify the metes and bounds of the composition encompassed by the claims.
This is unpersuasive.  Applicants are reminded that during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  In determining the meaning of language present in a claim, and therefore the scope of the invention defined, the objective reach of the language of the claim presented is controlling.  See In re Hiniker Co., 150 F.3d 1362, 1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998) (“[T]he name of the game is the claim.”).  Here, applicants claims clearly indicate that the second reagent combines each of a gel forming agent and gelling agent, the activities of which are to form a gel, and a gel retarder which, as has been set forth previously and again above, serves to “adjust the curing reaction speed of a gel.”  These activities being diametrically opposed, a combination of the three cannot possibly be maintained “in an inactive state.”
The examiner suggests applicants consider the removal of functional language from, and perhaps considering clarifying the relationship between the first and second reagents recited in the various clauses of the instant claims in an effort to clarify the scope of the compositions encompassed within the metes and bounds of the invention claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Kaneda (U.S. PGPub. 2001/0006661), in view of Yu (U.S. PGPub. 2009/0068255).
Applicants claims are directed to a “peel-off facial mask cosmetic” composition, combining a purified water containing first phase with a second phase containing an oily emollient, a surfactant, a gel forming agent, and a gel retarder.  In determining the meaning of language present in a claim, and therefore the scope of the invention defined, the objective reach of the language of the claim presented is controlling.  See In re Hiniker Co., 150 F.3d 1362, 1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998) (“[T]he name of the game is the claim.”).  Method claim limitations define steps or acts to be performed, product claims discrete physical structures or materials.  It has long been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990).  An inventor of a structure (machine or article of manufacture) is entitled to benefit from all of its uses, even those not described, Roberts v. Ryer, 91 U.S. 150, 157 (1875), and conversely, patentability of the structure cannot turn on the use or function of the structure, In re Michlin, 256 F.2d 317, 320 (CCPA 1958).  As such, applicants preamble language describing the arrangement of components required to be present appear to represent a non-limiting description of the manner in which the composition elements may suitably be used, and as a result are considered of minimal patentable relevance.  In a similar manner, the newly added clauses 
Kaneda describes peelable cosmetic compositions for use on the face which combines polyvinyl alcohol in amounts of about 5-20% of the weight of the composition, [0016], oil in amounts of about 20-80% of the composition and water in amounts of about 15-50%, quantities which, when the ratios of aqueous to oily phase recited by Claim 2 are taken into account, overlap those of the aqueous and oil concentrations of Claim 3.  (Title, Abs., [0018]).  Kaneda aims to avoid the problems associated with prior art facial mask compositions which gel prior to application, namely that of gelling compositions hardening over time in storage prior to use, suggesting that the Kaneda compositions, when formed possess film-forming components which remain inactive during storage, addressing aspects of the instant claims.  The oil of the Kaneda facemasks is not particularly limited and includes the instantly claimed and elected olive oil.  [0017].  Surfactants such as the instantly claimed POE-hydrogenated castor oils are described as 
Yu describes skin care compositions useful as, among others, face masks.  (Abs.).  Each of the instantly claimed calcium sulfate and tetrapotassium pyrophosphate are recited by Yu as salts typically incorporated into skincare cosmetics as, among others, thickening agents, buffering agents, hairwaving agents, humectants, and/or oxidizing or reducing agents.  [0135].  Yu indicates that each of the instantly claimed sodium alginate and polyethyoxylene hydrogenated castor oils are known to be useful as cosmetic surfactants, [0153], with the instantly claimed PEG-60 hydrogenated castor oil specifically recited as a compound usefully included in such cosmetics.  [0123].  Yu indicates that the polyvinyl alcohol of Kaneda is known to be useful as a thickener in cosmetic compositions.  [0125].  Yu recites the instantly claimed disodium EDTA as a particular chelating agent, [0114], which is recited as being used in one embodiment in concentrations of 0.05-0.15%.  [0140-41]. 
The teachings of Kaneda and Yu therefore establish that each of the olive oil, sodium alginate, calcium sulfate, tetrapotassium pyrophosphate, PEG-60 hydrogenated castor oil, disodium EDTA, preservatives, and thickeners are components usefully incorporated into cosmetic facial masks, and more specifically into peelable facial mask cosmetics.  While neither Kaneda nor Yu disclosure the entirety of the invention claimed, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of olive oil, sodium alginate, calcium sulfate, tetrapotassium pyrophosphate, PEG-60 hydrogenated castor oil, disodium EDTA, preservatives, and thickeners, to arrive at peelable face mask compositions “yielding no more than one would expect from such an arrangement.”
Response to Arguments
Applicant's arguments filed 11 January 2021 have been fully considered.
Applicants assert that the art described by each of the Kaneda and Yu references (referred to as “D1” and “D2”) would not lead a skilled artisan to the compositions claimed owing to the fact that “delaying the activation of the first reagent and the second reagent before mixing is not disclosed.”  Applicants are reminded that in determining the meaning of language present in a claim, and therefore the scope of the invention defined, the objective reach of the language of the claim presented is controlling.  See In re Hiniker Co., 150 F.3d 1362, 1369, 47 USPQ2d 1523, See Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004) (indicating that “[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment”).  As the combined teachings of Kaneda and Yu indeed address the structural and composition limitations set forth by the claims, the examiner’s prima facie case of obviousness remains proper.

Conclusion
No Claims stand allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M BASQUILL/Primary Examiner, Art Unit 1613